Pee Cueiam:
This was an action of ejectment in the court below. The defendant did not show any paper title, nor did he even allege that he had one. He defended upon the ground of adverse possession for twenty-one years. The learned judge below was of opinion that the evidence on the part of the defendant was not sufficient to sustain his claim, and so instructed the jury.. As this ruling, if correct, was decisive of the case, the learned judge declined all of the defendant’s points. In this we see no error. The evidence of adverse possession was clearly insufficient. Aside from this, there was a distinct recognition of plaintiffs’ title by defendant in his letter to the attorney for the Bingham trustees. With the failure of this defence his points were of no importance.
Judgment affirmed.